Citation Nr: 0116000	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Waiver of recovery of loan guaranty indebtedness, to include 
the issue of whether waiver of recovery is precluded by bad 
faith.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969, December 1971 to April 1976 and December 1981 
to April 1984.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 decision of the Committee on 
Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), in which the Committee found that the 
appellant's actions leading to the default constituted bad 
faith, thereby precluding further consideration of waiver of 
recovery of the debt under the principle of equity and good 
conscience.


FINDINGS OF FACT

1.  In October 1986, the appellant assumed a loan guaranteed, 
in part, by VA, for the purchase of a home in the State of 
Florida.

2.  A notice of default was received by VA in February 1987, 
which noted that the first default was in December 1986.

3.  The property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, and the 
resulting deficiency was charged to the appellant.

4.  In January 1999, the Committee determined that the 
appellant's actions which resulted in default and foreclosure 
constituted bad faith.

5.  The evidence in this case shows that the appellant's 
default was attributable to his unexpected loss of employment 
and, further, it is shown by the evidence that the appellant 
was in contact with the holder regarding efforts to retain the 
properly prior to the foreclosure.

6. The appellant did not act in bad faith as it is not shown 
by the evidence that the appellant committed a deliberate or 
intentional act, over which he had complete control, which he 
knew would result in the creation of the indebtedness.  
Further, it is not shown by the evidence that he engaged in 
any deceptive dealing regarding the circumstances that led to 
the default and foreclosure on the subject property.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.964(a)(1) 
(2000).

2.  The appellant's actions did not constitute fraud, 
misrepresentation or bad faith.  38 U.S.C.A. § 5302(c) (West 
1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to whether waiver of recovery of loan guaranty 
indebtedness is precluded by bad faith, that no further 
assistance in developing the facts pertinent to this issue is 
required.  Further consideration of the new legislation as it 
pertains to the claim will be addressed in the remand portion 
of the decision.

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government.  38 C.F.R. § 1.965(a).  
However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b).  In 
other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded.

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).  A determination 
of bad faith is based on the circumstances which led to the 
default and the foreclosure, as well as the appellant's 
attitude toward contractual obligations, and his actions or 
omissions with respect to avoiding foreclosure, as indicated 
by the evidence of record.

The veteran and his wife purchased a house in Fort Walton 
Beach, Florida, in October 1986, assuming a home mortgage 
loan which was guaranteed, in part, by VA.  In February 1987, 
the security holder informed the VA that monthly payments on 
the home had not been made since December 1, 1986.  The 
notice of default indicated that the appellant had been in 
contact with the holder in December 1986 and advised them 
that he had been laid off temporarily and that he had 
requested that three payments be transferred to the end of 
the contract.  The mortgage holder arranged a formal six 
month payment plan for the appellant and his wife, which they 
signed in agreement.  It was indicated that the first payment 
was due in February 1987.  It was indicated that no payments 
had been received and the appellant was being advised that 
the notice of default was being filed.  A foreclosure sale on 
the home took place in September 1987.  The holder was the 
successful bidder at the foreclosure sale and following the 
sale, title to the property was conveyed by the holder to VA.

In September 1988, VA paid the holder's loan guaranty claim, 
and the related loss to the Government, in the amount of $13, 
068.71, was charged as a debt to the appellant and collection 
efforts were initiated.  See Advice Regarding Indebtedness of 
Obligors on Guaranteed or Insured Loans, VA Form 26-1833, 
dated March 25, 1988.

After review of the evidence of record, the Board does not 
find that the appellant's actions resulting in the default 
and foreclosure constituted bad faith.  Specifically, the 
Board finds no evidence of "willful intent" to seek an 
unfair advantage or "unfair or deceptive dealing" on the 
part of the appellant, with knowledge of the likely 
consequences, arising from his actions or omissions that 
resulted in the default in this case.  In this regard, there 
is no evidence of a deliberate act on the appellant's part, 
over which he had complete control, which he knew would 
result in the creation of the indebtedness.

In this case, it appears that the appellant was unable to pay 
the mortgage payments as a result of the loss of his 
employment and as a result, he could not thereafter afford 
his home loan payments while also providing for his other 
living expenses.  He has asserted that he was unexpectedly 
laid of his job and that he arranged for the payment plan 
with the hope that he would find a job.  He has asserted that 
he contacted the mortgage company and explained that he was 
unable to make the agreed to payments because he was still 
unemployed.  He indicated that he asked the lender what he 
could do to prevent foreclosure and was advised to sell the 
house.  He has asserted that he attempted to sell the house 
but was unsuccessful.  There is no evidence in the record to 
contradict the facts as asserted by the veteran.  The record 
does corroborate that the veteran did make an attempt to 
avoid the foreclosure but was apparently unable to make 
payments as he was unemployed.  These facts therefore tend to 
support his version of the reasons for his default, although 
such circumstances do not excuse his default or exonerate him 
from liability on the VA-guaranteed loan.  Nevertheless, the 
sole fact that the appellant failed to satisfy the terms of 
his security agreement does not generally amount to a finding 
of bad faith.  Consequently, these facts by themselves do not 
demonstrate deceptive dealing or a willful intent to seek an 
unfair advantage in connection with his default on this loan 
in December 1986.

A finding of bad faith would have to be supported by the 
events that caused the default and the actions taken by the 
appellant in response thereto.  However, as indicated above, 
the evidence on file discloses that the appellant's default 
was caused by his loss of employment, an event outside of his 
direct control.  Moreover, the evidence shows that he was in 
contact with the holder in connection with his default and as 
a result, negotiations took place between the parties 
involving his efforts to delay or avoid foreclosure 
proceedings.  Bad faith is generally applicable where a 
veteran abandons his loan obligation and then takes no 
further action to either cure his default or mitigate the 
impact of his default upon initiation of foreclosure 
proceedings.  Thus, although the appellant's efforts to 
reinstate his loan proved to be unsuccessful, they were not 
generally consistent with a finding of bad faith, as defined 
by regulation.  The appellant's version of the events leading 
to his default in December 1986 and his efforts to avoid 
foreclosure are supported by the record, to the extent that 
they have not been proven otherwise.

In view of the above, the Board concludes that the 
appellant's actions did not constitute bad faith, fraud or 
misrepresentation and therefore, waiver of recovery of the 
loan guaranty indebtedness is not precluded by law.



ORDER

To the extent of the finding of no fraud, misrepresentation, 
or bad faith on the part of the appellant, the appeal is 
resolved in his favor.



REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
appellant's loan guaranty indebtedness, the Board must remand 
this case to the agency of original jurisdiction for 
additional development and adjudication.  See 38 C.F.R. 
§ 19.9.  The RO should determine whether a waiver should be 
granted in accordance with 38 U.S.C.A. § 5302 (West 1991) and 
38 C.F.R. § 1.965(a).

The July 1998 Debt Management Center Referral for Committee on 
Waivers and Compromises indicated that the original principal 
amount of the debt was $18, 129.21 and the current principal 
amount of the debt was $12,980.71.  It was indicated that the 
amount to be considered for waiver was $18,215.74.  The 
January 1999 Decision on Waiver indicated that the total 
indebtedness was $12,980.71.  
The Board notes that the record indicates that the VA paid 
the mortgage holder's loan guaranty claim in the amount of 
$13,069.71.

The Board finds that the appellant should be provided a 
complete accounting of the total loan guaranty indebtedness 
which details the exact amount of any loss sustained by the 
VA and how this amount was calculated.  Any funds realized by 
the VA from the resale of the property, if resold, following 
offset due to the expenses of the foreclosure and resale 
should be taken into consideration in this accounting.

As the RO must now adjudicate whether or not collection of 
the debt would be contrary to the standard of equity and good 
conscience, the veteran should be afforded the opportunity to 
submit an up to date financial status report.

This case is therefore REMANDED to the RO for the following 
action:

1.  The appellant should be requested to 
submit an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.  
With respect to this development request, 
reasonable efforts to document the action 
taken should be made and any lack of 
response or failure to cooperate should 
be clearly documented in the record.

2.  The RO should prepare a complete 
accounting of the total loan guaranty 
indebtedness which details the exact 
amount of any loss sustained by the 
Secretary and how this amount was 
calculated.  If the property has been 
resold, any funds realized by the VA from 
the resale of the property, following 
offset due to the expenses of the 
foreclosure and resale, should also be 
taken into consideration in this 
accounting, as appropriate.  Copies of 
such accounting should be furnished to 
the appellant and associated with the 
loan guaranty folder and claims file.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  After information concerning the 
appellant's current financial status has 
been obtained, the case should be 
referred to the Committee for a 
determination as to whether or not 
collection of the debt would be contrary 
to the standard of equity and good 
conscience.  Supporting analysis and 
explanation must be provided.  If the 
findings remain adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to reply 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



